DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figures 3A-3D, drawing element 46 – body element (paragraph 38, line 1).

The drawings are objected to because in Figures 5A and 5B, drawing element 32 should be --30--.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
Line 4 – delete “of” after “locking groove”.
Line 7 – add --the-- before “flow element”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 33, line 8 – replace “seal 36” with --seal 62--.
Paragraph 33, line 8 – replace “6A” with --5B--.
Paragraph 34, line 7 – replace “seal 36” with --seal 62--.
Paragraph 38, line 1 – the following reference sign is mentioned in the description but not shown in the drawings: Figures 3A-3D, drawing element 46 – body element.
Paragraph 41, lines 11-12 – replace “Figs. 5B and 6B” with --Fig. 5B--.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 7 – replace “engagable” with --engageable--.
Correction is required.

Claim 8 is objected to because of the following informalities:  Line 7 – replace “engagable” with --engageable--.
Correction is required.

Claim 15 is objected to because of the following informalities:
Line 8 – replace “engagable” with --engageable--.
Line 24 – add --plurality of-- between “a” and “flexible”.
Lines 24-26 – replace “the” with --each-- throughout these three lines.
Correction is required.

Claim 16 is objected to because of the following informalities:
Line 1 – replace “the” before “cylindrical” with --each--.
Line 2 – replace “the” before “flow” with --each--.
Line 2 – add --sealing-- between “annular” and “groove”.
Correction is required.

Claim 17 is objected to because of the following informalities:  Lines 1-3 – replace “the” with --each-- throughout claim 17.
Correction is required.

Claim 18 is objected to because of the following informalities:  Line 1 – replace “the” before “flow” with --each--.
Correction is required.

Claim 20 is objected to because of the following informalities:  Line 2 - replace “the” before “flow” with --each--.
Correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
With regard to claims 1, 2, 4-9, and 11-19, the “means for controlling a depth of insertion” is being interpreted as an abutment surface formed on the flow element and its equivalents in light of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15 recite “a flexible but substantially incompressible pin, wherein the pin is insertable into the passageway and the annulus…”  It is not clear how the pin can be both flexible and substantially incompressible.  How can the pin flex if the pin is substantially incompressible.?  These limitations appear to contradict each other.  As it is not clear what Applicant is trying to claim, Examiner is interpreting that as long as the pin is flexible, this claim limitation has been met.

Claims 18 and 19 are vague and indefinite because an open-ended transitional phrase, “comprising”, is used to introduce a Markush group. The proper transitional phrase for introducing a Markush group is close-ended so as to avert any ambiguity. See MPEP 2173.05(h).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kern-Emmerich et al U.S. Patent Application Publication No. 2011/0101673 A1.

With regard to claim 1, Kern-Emmerich et al disclose a piping connection system, comprising:
a flow element (at 16) having a cylindrical bore (at 17) and a cylindrical exterior surface (exterior surface of 16 – see Figure 3);
an interconnection element (at 12) having a cylindrical flow passage (at 14) having a cylindrical interior surface (interior surface of 12 – see Figure 3);
wherein the cylindrical exterior surface of the flow element is telescopically engagable with the cylindrical interior surface of the flow passage of the interconnection element (paragraph 41, lines 1-3);
wherein the interconnection clement (at 12) includes an annular groove (at 30) formed on the cylindrical interior surface and wherein the flow element (at 16) has an opposed annular groove annular groove (at 32) formed upon the cylindrical exterior surface;
means for controlling (abutment surface 20 meeting end surface of 12) a depth of insertion of the cylindrical exterior surface of the flow element within the cylindrical interior surface of the interconnection element, wherein the depth of insertion is controlled such that the annular groove formed on the cylindrical interior surface aligns with the opposed annular groove formed on the cylindrical exterior surface to form an annulus (paragraph 41, lines 11-13);
a cylindrical passageway (at 36) formed within the interconnection element and oriented perpendicular to the flow passage and intersecting the annulus formed when the cylindrical exterior surface of the flow clement is inserted into the cylindrical interior surface of the interconnection element (see Figure 2); and
a flexible but substantially incompressible pin (paragraph 43, lines 2-3), wherein the pin is insertable into the passageway and the annulus, for locking the flow element to the interconnection element.

With regard to claim 2, Kern-Emmerich et al disclose wherein the cylindrical interior surface of the flow passage includes an additional annular groove (paragraph 42, lines 5-8) which retains an o-ring seal (at 42).

With regard to claim 3, Kern-Emmerich et al disclose wherein the means for controlling the insertion depth is an abutment surface (at 20) formed on the flow element.

With regard to claim 8, Kern-Emmerich et al disclose a piping connection system, comprising:
a flow element (at 16) having a cylindrical bore (at 17) and a cylindrical exterior surface (exterior surface of 16 – see Figure 3);
an interconnection element (at 12) having a cylindrical flow passage (at 14) having a cylindrical interior surface (interior surface of 12 – see Figure 3);
wherein the cylindrical exterior surface of the flow element is telescopically engagable with the cylindrical interior surface of the flow passage of the interconnection element (paragraph 41, lines 1-3);
wherein the interconnection clement (at 12) includes an annular groove (at 30) formed on the cylindrical interior surface and wherein the flow element (at 16) has an opposed annular groove annular groove (at 32) formed upon the cylindrical exterior surface;
wherein the interconnection element (at 12) includes an annular sealing groove (paragraph 42, lines 5-8) formed on the cylindrical interior surface and wherein the annular sealing groove retains an o-ring seal (at 42);
means for controlling (abutment surface 20 meeting end surface of 12) a depth of insertion of the cylindrical exterior surface of the flow element within the cylindrical interior surface of the interconnection element, wherein the depth of insertion is controlled such that the annular groove formed on the cylindrical interior surface aligns with the opposed annular groove formed on the cylindrical exterior surface to form an annulus (paragraph 41, lines 11-13);
a cylindrical passageway (at 36) formed within the interconnection element and oriented perpendicular to the flow passage and intersecting the annulus formed when the cylindrical exterior surface of the flow clement is inserted into the cylindrical interior surface of the interconnection element (see Figure 2); and
a flexible but substantially incompressible pin (paragraph 43, lines 2-3), wherein the pin is insertable into the passageway and the annulus, for locking the flow element to the interconnection element.

With regard to claim 9, Kern-Emmerich et al disclose wherein the sealing groove formed on the cylindrical interior surface of the flow passage is disposed axially inward (axially inward relative to the flow element 16) of the annular locking groove formed on the cylindrical interior surface (see Figure 3).

With regard to claim 10 , Kern-Emmerich et al disclose wherein the means for controlling the insertion depth is an abutment surface (at 20) formed on the flow element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern-Emmerich et al.

With regard to claim 6, Kern-Emmerich et al disclose the claimed invention but do not disclose that the flow element is selected from the group consisting of pipe elements and end elements.  However, Kern-Emmerich et al teach that the flow element (at 16) is a modular element that can be pipe connectors in a system to be used for a wide variety of embodiments (paragraphs 3 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flow element be pipe connectors in a system to be used for a wide variety of embodiments as taught by Kern-Emmerich et al and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 7, Kern-Emmerich et al disclose the claimed invention but do not disclose that the interconnection element is selected from the group consisting of elbow and tee elements.  However, Kern-Emmerich et al teach that the interconnection element (at 12) is a modular element that can be elbows and tees in a system to be used for a wide variety of embodiments (paragraphs 3 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interconnection element be elbows and tees in a system to be used for a wide variety of embodiments as taught by Kern-Emmerich et al and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 13, Kern-Emmerich et al disclose the claimed invention but do not disclose that the flow element is selected from the group consisting of pipe elements and end elements.  However, Kern-Emmerich et al teach that the flow element (at 16) is a modular element that can be pipe connectors in a system to be used for a wide variety of embodiments (paragraphs 3 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flow element be pipe connectors in a system to be used for a wide variety of embodiments as taught by Kern-Emmerich et al and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 14, Kern-Emmerich et al disclose the claimed invention but do not disclose that the interconnection element is selected from the group consisting of elbow and tee elements.  However, Kern-Emmerich et al teach that the interconnection element (at 12) is a modular element that can be elbows and tees in a system to be used for a wide variety of embodiments (paragraphs 3 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interconnection element be elbows and tees in a system to be used for a wide variety of embodiments as taught by Kern-Emmerich et al and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 4, 5, 11, 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern-Emmerich et al in view of Sireude U.S. Patent Application Publication No. 2017/0191594.

With regard to claim 4, Kern-Emmerich et al disclose the claimed invention but do not disclose that the interconnection element includes a plurality of flow passages but teach that the interconnection element is a modular element that can be utilized in different configurations (see paragraph 14).  Sireude teaches different configurations (see Figure 5) of piping assemblies where an interconnection element can have a plurality of fluid passages (at 6, 6, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interconnection element of Kern-Emmerich et al be utilized in the piping assembly of Sireude as the interconnection element of Kern-Emmerich et al is a modular element that can be utilized in different configurations and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 5, Kern-Emmerich et al in view of Sireude disclose wherein the plurality of flow passages intersect at a common point within the interconnection element (see the common point at 5 in Figure 5).

With regard to claim 11, Kern-Emmerich et al disclose the claimed invention but do not disclose that the interconnection element includes a plurality of flow passages but teach that the interconnection element is a modular element that can be utilized in different configurations (see paragraph 14).  Sireude teaches different configurations (see Figure 5) of piping assemblies where an interconnection element can have a plurality of fluid passages (at 6, 6, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interconnection element of Kern-Emmerich et al be utilized in the piping assembly of Sireude as the interconnection element of Kern-Emmerich et al is a modular element that can be utilized in different configurations and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 12, Kern-Emmerich et al in view of Sireude disclose wherein the plurality of flow passages intersect at a common point within the interconnection element (see the common point at 5 in Figure 5).

With regard to claim 15, Kern-Emmerich et al disclose a piping connection system, comprising:
a flow element (at 16) having a cylindrical bore (at 17) and a cylindrical exterior surface (exterior surface of 16 – see Figure 3);
an interconnection element (at 12) having a cylindrical flow passage (at 14) having a cylindrical interior surface (interior surface of 12 – see Figure 3);
wherein the cylindrical exterior surface of the flow element is telescopically engagable with the cylindrical interior surface of the flow passage of the interconnection element (paragraph 41, lines 1-3);
wherein the interconnection clement (at 12) includes an annular groove (at 30) formed on the cylindrical interior surface and wherein the flow element (at 16) has an opposed annular groove annular groove (at 32) formed upon the cylindrical exterior surface;
means for controlling (abutment surface 20 meeting end surface of 12) a depth of insertion of the cylindrical exterior surface within the cylindrical interior surface of the interconnection element, wherein the depth of insertion is controlled such that the annular groove formed on the cylindrical interior surface aligns with the opposed annular groove formed on the cylindrical exterior surface to form an annulus (paragraph 41, lines 11-13);
a cylindrical passageway (at 36) formed within the interconnection element, wherein the cylindrical passageway is oriented perpendicular to the flow passage such that the passageway intersects the annulus formed when the cylindrical exterior surface is inserted into the cylindrical interior surface (see Figure 2); and
a flexible but substantially incompressible pin (paragraph 43, lines 2-3), wherein the pin is insertable into the passageway and the annulus, for locking the flow element to the interconnection element.
Kern-Emmerich et al do not disclose that the flow element is a plurality of flow elements and that the interconnection element has a plurality of cylindrical flow passages, wherein the flow passages intersect at a common point.  However, Kern-Emmerich et al teach that the flow and interconnection elements are modular elements that can be utilized in different configurations (see paragraph 14).  Sireude teaches different configurations (see Figure 5) of piping assemblies where an interconnection element (at 5) can have a plurality of fluid passages (at 6, 6, 6) where the flow passages intersect at a common point (see the common point at 5 in Figure 5) and flow elements (such as at 7, 7, 7) can be connected to form a piping assembly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flow and interconnection elements of Kern-Emmerich et al be utilized in the piping assembly of Sireude as the flow and interconnection elements of Kern-Emmerich et al are modular elements that can be utilized in different configurations and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 16, Kern-Emmerich et al in view of Sireude disclose wherein the cylindrical interior surface of the flow passage includes an additional annular groove (paragraph 42, lines 5-8) which retains an o-ring seal (at 42).

With regard to claim 17, Kern-Emmerich et al in view of Sireude disclose wherein the sealing groove formed on the cylindrical interior surface of the flow passage is disposed axially inward (axially inward relative to the flow element 16) of the annular locking groove formed on the cylindrical interior surface (see Figure 3).

With regard to claim 18, Kern-Emmerich et al in view of Sireude disclose the claimed invention but do not disclose that the flow element is selected from the group comprising pipe elements and end elements.  However, Kern-Emmerich et al teach that the flow element (at 16) is a modular element that can be pipe connectors in a system to be used for a wide variety of embodiments (paragraphs 3 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flow element be pipe connectors in a system to be used for a wide variety of embodiments as taught by Kern-Emmerich et al and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 19, Kern-Emmerich et al in view of Sireude disclose the claimed invention but do not disclose that the interconnection element is selected from the group comprising elbow and tee elements.  However, Kern-Emmerich et al teach that the interconnection element (at 12) is a modular element that can be elbows and tees in a system to be used for a wide variety of embodiments (paragraphs 3 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interconnection element be elbows and tees in a system to be used for a wide variety of embodiments as taught by Kern-Emmerich et al and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 20, Kern-Emmerich et al in view of Sireude disclose wherein the means for controlling the insertion depth is an abutment surface (at 20) formed on the flow element.

Conclusion
Fenster, Taniguchi, Carow, Grando, Bush, Medney, Rabinovich, Elliot-Moore and Melsom are being cited to show other examples of piping connection systems with a flow element, an interconnection element, and a pin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679